Per Curiam. The petitioner Lenner Parker was convicted of delivery of a controlled substance and sentenced to twenty years imprisonment. The Court of Appeals affirmed. Parker v. State, CACR 91-48 (August 28, 1991). On December 10, 1991, petitioner filed in this court a pro se petition to proceed pursuant to Criminal Procedure Rule 37. On December 27,1991, the state filed its response in which it contended that the petition was without merit. On December 30, 1991, the petitioner filed the motion which is now before us asking to withdraw the petition. He asks to be afforded the opportunity to resubmit a “correct” petition.  The motion is denied. If this court were to permit a petitioner to withdraw a petition and submit another as soon as the state through its response pointed out deficiencies in the petition, it would be unfair to the state and open the door to an unending succession of petitions. Due process does not require this court to provide unlimited opportunities to provide post-conviction claims or prevent this court from requiring a petitioner to raise grounds for relief in the original petition. See Maulding v. State, 299 Ark. 570, 776 S.W.2d 339 (1989). Motion denied.